Citation Nr: 1755136	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-31 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for service-connected lumbar strain.

2.  Entitlement to service connection for a right elbow condition.

3.  Entitlement to service connection for a right hand condition.

4.  Entitlement to service connection for colds.

5.  Entitlement to service connection for headaches.

6.  Entitlement to service connection for joint and muscle pain.

7.  Entitlement to service connection for a right foot strain.

8.  Entitlement to service connection for a left foot strain.

9.  Entitlement to service connection for an ear condition.
10.  Entitlement to service connection for broken rib as secondary to service-connected chronic lumbar spine strain.

11.  Entitlement to service connection for hearing loss.

12.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1973 to May 1975.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from the October 2009 and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In his October 2014 and August 2016 VA Form 9 substantive appeals, the Veteran requested a hearing before a member of the Board.  In November 2016 he withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a disability evaluation in excess of 10 percent for service-connected lumbar strain; and entitlement to service connection for a broken rib, hearing loss, tinnitus, and bilateral foot strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of a right elbow condition.

2.  The Veteran does not have a diagnosis of a right hand condition.

3.  The Veteran does not have a diagnosis of an ear condition.

4.  The Veteran does not have a diagnosis of joint or muscle pain.

5.  The preponderance of competent evidence of record shows that the Veteran's headaches did not have an in-service incurrence.

6.  The preponderance of competent evidence of record shows that the Veteran's colds did not have an in-service incurrence.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right elbow condition have not been a met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for entitlement to service connection for a right hand condition have not been a met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

3.  The criteria for entitlement to service connection for an ear condition have not been a met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

4.  The criteria for entitlement to service connection for joint or muscle pain have not been a met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

5.  The criteria for entitlement to service connection for headaches have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

6.  The criteria for entitlement to service connection for colds have not been met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

The duty to notify has been met.   See VCAA correspondences.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In July 2016, the RO informed the Veteran that records from Dr. C.D. were not able to be obtained and an updated Authorization to Disclose Information was required in order to request the records again.  However, the Veteran did not respond to the notice with an updated authorization form nor did he submit the records from Dr. C.D.  Therefore, the VA has no further duty to assist in obtaining these records.

Moreover, the Board acknowledges that the Veteran has not been provided a VA examination in response to his claims for service connection for right elbow, ear condition, right hand, colds, and headaches.  The VA is obliged to provide a VA examination or obtain a medication opinion when there is:  1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. See 38 U.S.C. § 5103A (d)(2); 38 C.F.R. § 3.159 (c)(4)(i).  However, as will be discussed below, the objective medical evidence of record does not show a current diagnosis or persistent symptoms of a right elbow, right hand, or ear condition in order to warrant providing a medical examination.  Similarly, there is no indication that the Veteran's headaches or colds may be associated with his service or with another service-connected disability to warrant providing a medical examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).


II.  Service Connection Claims

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Broken Rib Secondary to Lumbar Strain, Joint and Muscle Pain, Right Elbow Condition, Right Hand Condition and Ear Condition

The April 2014 VA examination found the Veteran did not have now or had ever been diagnosed with a muscle injury.  There was no objective evidence to support a diagnosis for a joint and muscle pain condition.  

Pertaining to the Veteran's right elbow and right hand, a statement received from the Veteran in February 2009 contends he dislocated his elbow and hand while working aboard the USS Robinson.  However, the available medical evidence of record fails to support a present diagnosis pertaining to either the Veteran's right elbow or right hand.  Additionally, while the Veteran contends he is entitled to service connection for an ear condition, the record does not include a diagnosis pertaining to the Veteran's ears, aside from his separately adjudicated claim for service connection for hearing loss and tinnitus.  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because a diagnosis of joint or muscle pain, right elbow condition, right hand condition and an ear condition are not shown, service connection for these claims must be denied because a current disability is not shown by the evidence of record.

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating to his conditions.  The United States Court of Appeals for the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

However, the Board finds that objective medical evidence and opinion is necessary in order to determine whether there is a present disability of joint or muscle pain, a right elbow condition, a right hand condition and an ear condition.  Moreover, the Board notes the record does not demonstrate treatment for any of these conditions.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for joint or muscle pain, a right elbow condition, a right hand condition and an ear condition.  Therefore, these claims are denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

IV.  Headaches and Colds

Private hospital treatment records show the Veteran was diagnosed with sinus headaches in August 2006.  Moreover, a September 2010 Occupational Health and Safety Information Management System treatment record reported the Veteran suffered from a headache.  Additionally, the September 2010 Occupational Health and Safety Information Management System treatment record showed the Veteran was treated for a common cold and influenza.  These diagnoses satisfy the first prong of the service connection claims.

Regarding the in-service element of a service connection claim, the service treatment records are silent to any diagnosis of treatment of headaches or chronic colds.  Additionally, there is no indication in the record that the Veteran reported symptoms of headaches or chronic colds while in-service.  Notably, the October 1975 Report of Medical History indicated the Veteran was "in beautiful health" and not under any medications at the time.

Based on all evidence of record and for the reasons stated above, the Board concludes that the preponderance of evidence is against a finding that the Veteran's headaches and colds had onset during active service, manifested within one year of separation from active service, or was caused by any event, injury, or disease during active service.  The appeals must therefore be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for a right elbow condition is denied.

Service connection for a right hand condition is denied.

Service connection for an ear condition is denied.

Service connection for joint or muscle pain is denied.

Service connection for colds is denied.

Service connection for headaches is denied.


REMAND

Lumbar strain

The available medical evidence of record supports the Veteran's contention that his lumbar strain causes painful motion as well as functional impairment during flare-ups.  However, as the Veteran contends in the October 2017 informal hearing brief, the most recent VA examination performed in April 2014 did not address both pain on active and passive motion, in weight-bearing and non-weight bearing situation.  As such, the VA examination report does not comply with 38 C.F.R. § 4.59 as interpreted by the Court of Appeals for Veterans Claims (Court) as held in Correia v. McDonald, No. 13-3238, 2016 WL 3591858  (Vet. App. July 5, 2016).  In light of the fact the last VA examination fell short of the requirement outlined in 38 C.F.R. § 4.59, the Board finds another examination is necessary to evaluate the severity of his lumbar strain symptoms prior to adjudication.  




Hearing loss and Tinnitus

On April 2014 VA examination, the Veteran was given diagnoses of sensorineural hearing loss in both ears and tinnitus.  The examiner noted the Veteran had no noise exposure prior to military service or after military service, and the exposure he had while in the service was normal.  An opinion as to whether it is at least as likely as not that the hearing loss he suffered was caused by his military service was not provided.  Instead, the examiner stated the Veteran's hearing was borderline normal.  However, this opinion is inadequate because the Veteran does have a hearing loss disability as defined by VA.  Additionally, the examiner stated that the Veteran did not have sensorineural hearing loss due to noise exposure which causes tinnitus but provided no rationale or objective evidence to support the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning" and that "[n]either a VA medical examination report nor a private medical opinion is entitled to any weight in a service-connection or rating context if it contains only data and conclusions").  

Moreover, neither opinion addressed the Veteran's contentions that he suffered hearing loss and tinnitus following his service.  Specifically, the examiner failed to address the Veteran's contention received in February 2009 that his ear drum was torn in May 1973 while working on a ship that was in dry dock.  Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, these opinions are not adequate and a remand is necessary for another, more thorough examination.

Bilateral foot strain 

On August 2009 VA examination, the examiner found there was no evidence of swelling, instability, weakness or abnormal weight bearing in the left and right feet but there was evidence of painful motion and tenderness.  A February 2009 x-ray showed no fracture or subluxation and no bony destructive changes were seen.  The visualized soft tissues were also unremarkable.  Ultimately, the examiner diagnosed the Veteran with chronic bilateral foot strain.

Further, the examiner opined it was less likely than not that the Veteran's current bilateral feet condition was caused by or a result of service.  The opinion was based primarily on the fact the Veteran's service records were silent for a complaint similar to his current complaint.  However, the examiner failed to address the Veteran's contention received in February 2009 that his feet were "not right" from wearing government issued boots in boot camp and the pain persisted since that time.  Additionally, the service treatment records show the Veteran was treated in July 1974 for split calluses on the left ball of his foot.  Because the Veteran was diagnosed with a chronic disability, continuity of symptomatology must be addressed in rendering a medical opinion regarding causation.  As such, a medical addendum opinion is needed.

Broken rib

In a statement received in November 2011, the Veteran asserted that his service-connected lumbar strain had caused him to fall in October 2011, resulting in a broken rib.  The Veteran was afforded a VA examination in April 2014 wherein the examiner found that X-rays conducted as part of the examination did not show any evidence of a healed fracture or healed fracture site.  Moreover, the examiner noted that the Veteran did not complain of rib pain during the examination.  

A review of the Veteran's VA treatment records show, however, that in October 2011 the Veteran was seen in the emergency room for left elbow, back, and rib pain after having fallen on his left side three days earlier.  Pertinently, the Veteran was assessed as having a left 8th rib fracture.  He was then seen a week later for follow-up and again assessed as having a fractured rib by X-ray.  In November 2011, the fractured rib was noted to be resolved, and the Veteran was cleared to return to work.  His subsequent past medical history has included notations of a closed fractured rib.

In light of the foregoing another VA examination is necessary for an opinion that reconciles findings from the April 2014 VA examination with the Veteran's October 2011 and November 2011 VA treatment records.  If it is determined that the Veteran has a diagnosis of broken rib, or any residuals thereof, an opinion is also necessary as to whether the October 2011 incident was related to his service-connected lumbar strain.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any updated VA treatment records (to specifically include the January 5, 2010 MRI performed at the Detroit VAMC) and private records and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded an examination to determine the severity of his lumbar strain.  The claims file must be provided to the examiner for review.  The report of examination should include a detailed account of all the objective findings and observations relating to the Veteran's lumbar spine.

	a.  The clinician must also address range of motion loss specifically due to pain and any functional loss during flare-ups.  The clinician is to express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be portrayed in terms of degrees of additional range of motion loss due to pain on use or during flare-ups.  If it is not feasible to provide the degrees in which there is an additional loss in range of motion during flare-ups or repeated use over time then the clinician must provide an adequate explanation as to why.

b.  Testing of the range of low back motion must also include testing in active motion and passive motion.  The examiner should also discuss weight-bearing and non-weight-bearing ranges if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so.

c.  State whether there is any neurological manifestations, to include radiculopathy, due to the Veteran's service connected spine disability.  If such dysfunction exists, identify the nerve group involved and whether the dysfunction is mild, moderate, moderately severe, severe, or complete.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

3.  Additionally, the Veteran should be afforded a supplemental audiometric and foot examination.  The claims file must be provided to the examiners for review in conjunction with the examination.  The examiners are asked to accomplish the following:

	a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss had onset during active service, was directly caused by noise exposure during his active service, or is otherwise related thereto (to include the Veteran's allegation of a torn ear drum in service).

	b.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's tinnitus had onset during active service, was directly caused by the noise exposure during his active service, or is otherwise related thereto.

	c.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral foot strain had onset during active service, was directly caused by his active service, or is otherwise related thereto.

The examiners should specifically address the Veteran's lay assertions of hearing loss and tinnitus as well as foot pain in providing opinions.  A complete rationale must be provided for all opinions presented.

4. Finally, the Veteran should also be afforded a supplemental rib examination.  The claims file must be provided to the examiner for review in conjunction with the examination.  The examiner is asked to accomplish the following:

	a.  Identify all current diagnoses for the Veteran's rib.  In addressing this request, the examiner should reconcile the April 2014 VA examiner's finding that the Veteran shows no evidence of a healed fracture or healed fracture site against the Veteran's October and November 2011 VA treatment records which show that he was assessed as having a fractured rib.  

	b.  If any rib condition is diagnosed, provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the claimed condition is caused and/or aggravated by the Veteran's service-connected lumbar strain.  In answering this question, the examiner should address the Veteran's allegation that the falling injury he experienced in October 2011 was the result of his service-connected lumbar strain.

5.  Thereafter, the AOJ should re-adjudicate the claims.  If the benefits sought on appeal are not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


